                      Case
AO 199A (Rev. 12/11- EDCA    1:20-mj-00081-SKO
                          [Fresno])                              Document
                                    Order Setting Conditions of Release     17 Filed 08/28/20 Page 1Page
                                                                                                     of 13of         3      Pages



                                  UNITED STATES DISTRICT COURT
                                                                 for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                 )
                            v.                                   )
                                                                 )              Case No.      1:20-MJ-81 SKO
JORGE ALBERTO RAMOS,                                             )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.



      The defendant must appear at:         United States District Court, 700 Stewart Street, Room 2310, Seattle, WA 98101-1271
                                                                                      Place



      on                                       September 8, 2020, at 1:00 PM before Magistrate Judge Michelle L. Peterson
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
Case 1:20-mj-00081-SKO Document 17 Filed 08/28/20 Page 2 of 3
                                                                     3         
           Case 1:20-mj-00081-SKO Document 17 Filed 08/28/20 Page 3 of




X



    Aug 27, 2020

                                                  Erica P. Grosjean, U.S. Magistrate Judge
